MEMORANDUM **
Steven J. Stanwyck and Pine Associates, Inc. appeal the district court’s dismissal based on Stanwyck’s status as a vexatious litigant. See Cal.Civ.Proc.Code § 391.7; C.D.C.A. Local Civ. R. 83-8. Their constitutional challenge to § 391.7 is foreclosed by our recent decision in Wolfe v. George, 486 F.3d 1120 (9th Cir.2007). Stanwyck, and his related corporations, have been designated as vexatious litigants by four state and federal courts. He failed to respond to the Notice of Filing By Vexatious Litigant Subject to Prefiling Order or contest the propriety of the designation in the district court. The issue is therefore waived. Accordingly, the district court did not abuse its discretion in dismissing the action.
Chase Mortgage Holdings, Inc.’s request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.